Citation Nr: 1647786	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Air Force from March 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously remanded by the Board in decisions dated in September 2013 and April 2016.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD based on his conceded in-service stressor.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125(a) provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As the RO certified the Veteran's appeal to the Board in July 2013, the previous version of 38 C.F.R. § 4.125 conforming to the DSM-IV is applicable in the present case.

The pertinent regulation, provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

For stressors unrelated to combat that are not based on fear of hostile military or terrorist activity, credible supporting evidence is necessary in order to grant service connection.  Such evidence may obtained from service records or other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, the veteran's lay testimony, is insufficient, standing alone, to establish service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)). 

The Veteran contends that he suffers from PTSD as a result of his active service.  He asserts that two stressful incidents are related to his PTSD.  The first incident reportedly occurred in Germany in 1967.  In his role as a military policeman, the Veteran was dispatched to accidents involving Air Force personnel and required to recover their bodies.  See February 2002 Statement.  During one such incident, the Veteran came upon the remains of another serviceman after the man had been thrown from a vehicle and run over several times on the Autobahn.  See November 2002 Decision Review Officer Hearing Transcript, page 2.  Another reported stressor involved the Veteran witnessing a motorcyclist being pushed over the side of a cliff by the opening of a taxi door.  See June 2016 VA examination.

The Veteran's DD 214 shows that his military occupational specialty was apprentice security policeman.  His military personnel records also reflect that he served in Germany as a security guard in 1967.  In addition, the RO conceded that the Veteran was involved in recovering remains of other servicemen from motor vehicle accidents as a result of his military occupational specialty.  See November 2010 Rating Decision.  In light of this credible supporting evidence, the Board also concedes that the Veteran experienced an in-service stressor related to recovering the remains of another serviceman from an automobile accident.  Thus, the required element of an in-service stressor has been met.  The Board will next consider whether there is a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), and if so, whether there is a link between the current symptoms and the Veteran's in-service stressor.  38 C.F.R. § 3.304(f).

After a VA examination related to the Veteran's claim was conducted in October 2010, the VA examiner stated that PTSD did not appear to be present.  The examiner noted that the Veteran complained of nightmares with nervousness on awakening following his trauma exposure.  However, the Veteran denied symptoms that would meet the full criteria for PTSD or another anxiety disorder.  According to the examiner, his symptoms were best categorized as a parasomnia.   In June 2012, another VA examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The Board finds that these opinions are probative as they were based on a review of the claims file and an examination of the Veteran.  

In February 2011, Dr. S., a psychiatrist, gave the Veteran an Axis I diagnosis of PTSD.  This diagnosis was rendered in conjunction with the Veteran's report that he had experienced problems since he went to the scene of an accident at the Autobahn in Germany when he was working as a military policeman.  Dr. S. stated that the Veteran's PTSD symptoms included flashbacks, intense distress when reminded of the trauma, efforts to avoid reminders of the traumatic event, diminished interest in important affairs, feelings of detachment or estrangement, restricted affect, sleep difficulty, difficulty concentrating, and hypervigilance.  The Board also notes that this diagnosis was made before the May 2013 release of the DSM-V.  In addition, a "clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Furthermore, "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  Taking the evidence in the light most favorable to the Veteran, the Board finds that the February 2011 PTSD diagnosis is based on the DSM-IV criteria and was made in reliance on the Veteran's conceded stressor.  As Dr. S. based this determination on clinical data and other rationale, the Board finds it to be probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

During a subsequent June 2016 VA examination, a VA examiner stated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-V criteria, and he had not met the full criteria for a PTSD diagnosis since the beginning of the appeal period in July 2010.  The examiner then appeared to contradict this finding by stating that the Veteran met the full diagnostic criteria for a PTSD diagnosis that has resolved.  The examiner observed that the symptoms noted in 2011 by Dr. S. concerning less energy and less enjoyment in previously enjoyed activities overlapped with a PTSD and depressive disorder diagnosis.  The examiner indicated that this overlap resulted in Dr. S.'s diagnoses at that time.  As a result of the limited development of the symptoms that was present in Dr. S.'s notes, the examiner stated that the possibility of environmental or health issues as the basis for the Veteran's depressive symptoms was not evident in the report.  She then suggested that the Veteran's back and leg pain that began in 2000 could be factors in his symptoms.  The examiner also indicated that the Veteran did not describe his attitude or behavior in the same negative terms during the June 2016 VA examination as he had in 2011.

The Board does not afford the June 2016 VA medical opinion much probative value.  As noted above, the relevant question is whether the Veteran has satisfied the criteria for a PTSD diagnosis under the DSM-IV rather than the DSM-V.  The examiner's opinion was also internally inconsistent regarding whether the Veteran had met the criteria for a PTSD diagnosis during the current appeal period.  In addition, although the examiner determined that the 2011 diagnosis of PTSD had since resolved, entitlement to service connection can be granted if the Veteran suffers from a disability any point during the claims or appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In sum, the Board finds that the positive evidence is at least in a state of equipoise with the negative evidence regarding the Veteran's service connection claim for PTSD.  Consequently, the benefit of the doubt is resolved in the Veteran's favor, and service connection for PTSD is granted.  38 C.F.R. § 3.304(f). 

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


